Citation Nr: 1508140	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder of the lower extremities, claimed as shin and calf problems.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a back disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 1990 to March 1995.  He had active duty for training (ADT) from February 1991 to June 1991 and inactive duty for training (IADT) from March 20 to March 21, 1993 and from January 22 to January 23, 1994.  He served on active duty from March 1995 to March 1998.  His primary military occupational specialty was as a military policeman.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO decision issued in December 2008.   

In March 2014, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for a back disorder and for a psychiatric disorder are addressed in the REMAND portion of the decision below.   

FINDINGS OF FACT

1.  In May 2005, the Board denied the appellant's claim of service connection for a lower extremity disorder, claimed as shin and calf problems.

2.  Evidence associated with the record since the Board's May 2005 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lower extremity disorder, claimed as shin and calf problems. 

3.  In May 2005, the Board denied the appellant's claim of service connection for a back disorder.  

4.  Evidence associated with the record since the Board's May 2005 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder. 

5.  In an unappealed rating decision, dated in August 2003, the RO denied the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.

6.  Evidence associated with the record since the RO's August 2003 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression. 



CONCLUSIONS OF LAW

1.  The Board's May 2005 decision, which denied the appellant's claim of entitlement to service connection for a disorder of the lower extremities, claimed as shin and calf problems, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2004).

2.  New and material evidence has not been submitted to reopen the appellant's  claim of entitlement to service connection for a disorder of the lower extremities, claimed as shin and calf problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Board's May 2005 decision, which denied the appellant's claim of entitlement to service connection for a back disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2004).

4.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The RO's August 2003 decision, which denied the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

6.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of his claims of entitlement to service connection for a disorder of the lower extremities, claimed as shin and calf problems; a back disorder; and a psychiatric disorder, claimed as PTSD and depression.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, the Board finds that VA has met that duty.

In August 2003, the RO denied the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression.  The appellant was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

In May 2005, the Board confirmed and continued decisions by the RO which had denied the appellant's claims of entitlement to service connection for a back disorder and for a disorder of the lower extremities, claimed as shin and calf problems.  The appellant was also notified of those decisions, as well as his appellate rights; however, he did not file an appeal with the United States Court of Appeals for Veterans Claims (Court).  Therefore, those decisions also became final under the law and regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2004).

In June 2008, the appellant applied to have the VA reopen his claims of entitlement to service connection for back, leg, and psychiatric disorders.  

After the applications were received, the RO advised the appellant by letter of the reasons for the prior denials and the need for new and material evidence to reopen his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also informed appellant of the criteria to support the underlying claims, and the appellant's and the VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Dingess/Hartman, 19 Vet. App. 473 (2006).  The duty to notify is satisfied.

The VA's duty to assist includes helping claimants to obtain pertinent records, including those reflecting the claimant's service treatment records, as well as those reflecting his treatment after service by VA and non-VA health care providers.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The claims file contains such records.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c) (2014).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the appellant's March 2014 video conference, the Veterans Law Judge explained the issue fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the Veterans Law Judge left the record open for 60 days, so that the appellant could submit additional evidence to support his claim.  The video conference was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2014).  Therefore, there was no prejudice to the appellant's applications to reopen his claims of entitlement to service connection for a lower extremity disorder, claimed as shin and calf problems; a back disorder; and a psychiatric disorder, claimed as PTSD and depression.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal regarding his claims.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  In order for a claimant to establish veteran status with respect to National Guard service the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  




The Lower Extremities  

The appellant contends that in the service, he developed pain in his shins and calves, diagnosed as shin splints.  He states that he was also diagnosed with that disorder after service and that service connection is, therefore, warranted.  In the alternative, he contends that his shin and calf disorder is related to his back disorder.  At the very least, he maintains that since the Board denied that claim in May 2005, he has submitted new and material evidence to reopen the claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against a reopening of that claim.  Accordingly, the appeal will be denied.  

In May 2005, the relevant evidence on file consisted of the appellant's service treatment and service personnel records; records reflecting the appellant's treatment by or through the VA from March 1993 to July 2002; records reflecting the appellant's treatment by or through the Penn Medical Family Care Center from May 1998 to May 2000; records reflecting the appellant's treatment by or through Dr. L. C. from August 2000 to February 2001; the transcript of a November 2001 hearing; and a report of a February 2004 VA examination.  

The evidence showed that in service from June to November 1997, the appellant was treated for shin splints.  However, during his December 1997 service separation examination, there were no complaints or clinical findings of shin splints.  Although the February 2004 VA examiner also diagnosed shin splints, he found it less likely than not that the appellant's shin splints were related to service.  The Board noted that there was no opinion to the contrary on record.  In addition to shin splints, the appellant reported a history of stress fractures, and in November 1997, the health care provider questioned the possibility of stress fractures.  However, that diagnosis was never established.

Given the lack of complaints or clinical findings of a disorder of the calves or shins on the appellant's service separation examination; the VA examiner's opinion against a nexus to service and the lack of a contradictory opinion; and the lack of a diagnosis of any other chronic identifiable disorder of the lower extremities, the Board denied the appellant's claim for service connection.  As noted above, that decision became final.

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether he has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's May 2005 decision includes records reflecting the appellant's treatment by or through W. S. M., III, M.D., from October 2003 to February 2004; records reflecting the appellant's December 2003 treatment at the Bennett Family Health Clinic; records reflecting the appellant's treatment by or through the Darnell Army Community Hospital from 2003 to 2006; records reflecting the appellant's VA treatment from June 2007 through April 2012; the reports of VA examinations performed in November 2010 and October 2011; and the transcript of the appellant's March 2014 video conference with the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before VA decision makers.  However, it is not material as it does not tend to relate to an unestablished fact necessary to substantiate the claim.  

While a December 2003 bone scan by or through the Bennett Family Health Clinic confirms the presence of shin splints, the presence of shin splints was noted at the time of the Board's May 2005 decision.  The record remains negative for any findings of a nexus between that or any other calf or shin disorder and the appellant's service.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The additional evidence is either cumulative or redundant of the evidence of record in May 2005.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder of the lower extremities, claimed as shin and calf problems.  Because the additional evidence is not new and material, the appellant does not meet the criteria to reopen his claim.  

The Back  

The appellant's service treatment records show that from April 1991 through December 1997, he was treated on several occasions for pain and muscle spasms in the thoracic and lumbar spines.  Although he continued to report back pain on his December 1997 service separation examination, his spine was found to be clinically normal.  In July 1998, several months after service, the appellant was involved in a motor vehicle accident and sustained a lumbar strain.  Following a February 2004, VA examination, the diagnosis of lumbar strain was confirmed.  Sclerotic changes in the right sacroiliac joint were also diagnosed.  However, the VA examiner found it less likely than not that the appellant was examined by the VA to determine the nature and etiology of any back disorder found to be present.  In May 2005, after reviewing the record, the Board found that the preponderance of the evidence to be against the claim that the appellant's back disorder was related to service.  Accordingly, service connection was denied, and that decision became final.  

Evidence added to the record since May 2005 includes a January 2011 statement from a VA physician that the appellant sustained a back injury in the service in 1996 which ultimately required lumbar fusion.  The VA physician suggested that service connection was warranted.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material as tends to relate to an unestablished fact necessary to substantiate the claim; that is, it suggests a nexus between the appellant's back disorder and service.  It is neither cumulative nor redundant of the evidence of record in May 2005 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.  Therefore, it is sufficient to meet the relatively low threshold to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Psychiatric Disorder

In August 2003, when the RO denied the appellant's claim of entitlement to service connection for a psychiatric disorder, the relevant evidence on file consisted of the appellant's service treatment and service personnel records; records reflecting the appellant's treatment by or through the VA from March 1993 to July 2002; records reflecting the appellant's treatment by or through the Penn Medical Family Care Center from May 1998 to May 2000; records reflecting the appellant's treatment by or through Dr. L. C. from August 2000 to February 2001; and the transcript of a November 2001 RO hearing.  Such evidence was negative for any complaints or clinical findings of a chronic, identifiable psychiatric disorder of any kind.  The evidence suggests that in May 1998 and April 2000, the appellant demonstrated memory loss associated with a head injury.  In April 2001, the appellant was found to have depression.  However, the RO found no evidence of a nexus between the appellant's depression and his service.  

The RO also noted that the appellant did not have an established diagnosis of PTSD or a verified stressor associated with such a disorder.  The RO stated that the appellant had not responded to a request for his stressor information.  Therefore, the RO denied entitlement to service connection for a psychiatric disorder, including depression and PTSD.  That decision became final.  

Evidence added to the record since the RO's August 2003 decision includes the report of an October 2011 VA psychiatric examination.  The examiner gave a provisional diagnosis of PTSD.  He noted that the diagnosis was contingent on the verification of the appellant's claimed stressors:  The appellant reported that while assigned to duties in Bosnia, a female civilian had attempted suicide with a grenade.  He also reported that he was a first responder to an accident in which a motor vehicle had struck a tree and killed two people.  

In April 2014, the appellant's ex-wife reported that in December 1995/January 1996, the appellant had commenced a one year tour in Bosnia.  She noted that on his return he was distant and isolated.  He told her of many horrible things he had seen in Bosnia, including an incident in which a female soldier had committed suicide by stepping in front of a large truck.  

The additional evidence is new in the sense that it has not previously been before the VA.  Given the provisional diagnosis of PTSD and the specific stressor reports, it also tends to relate to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record in August 2003 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.  Shade.






ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a disorder of the lower extremities, claimed as shin and calf problems, is denied.  

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a back disorder is granted.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression, is granted.


REMAND

The issues of entitlement to service connection for a back disorder and for a psychiatric disorder require further development and are REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  Ask the appellant to provide the following information for his claimed stressors:

The date each stressor took place; 

The location where each stressor took place; 

The names and units of all participants involved in each stressor;

The date and circumstances of each stressor, i.e., what happened

When the foregoing actions have been completed, send the information to the U. S. Army and Joint Services Records Research Center (JSRRC) for verification.  

The AOJ must also attempt to verify the claimed stressors through the Office of the Provost Marshal General of the Army.  The AOJ must request copies of military police reports for the dates and stressful incidents reported by the appellant.  Such records could include, but are not limited to, Serious Incident Reports, reports from the Army Criminal Investigation Command, Military Police Duty Officer Logs, and Desk Sergeant Logs.  

Efforts to obtain the foregoing records and information must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  The AOJ must ask the appellant for the name and address of the physician who performed the appellant's lumbar fusion and/or the name and address of the medical facility where that operation was performed.  Also ask the appellant for the date of that surgery.  
Then, the AOJ must ask the physician or medical facility DIRECTLY for the records associated with the appellant's lumbar fusion.  Such records should include, but are not limited to, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, physical therapy reports, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  When the actions in parts 1 and 2 have been completed, the AOJ must schedule the appellant for any orthopedic examination to determine the nature and etiology of any back disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a back disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  This must include, but is not limited to, the thoracic spine and the lumbar spine.

For each diagnosis, the VA examiner must also state whether the appellant's back disorder was first manifested in service.  

The VA examiner must address the October 2011 examination in which the appellant was found to have thoracic strain.  The examiner offered no opinion as to whether it was at least as likely as not that the thoracic spine strain was related to any thoracic spine problems in service.  Such problems included mechanical thoracic spine pain in April 1991 and muscle spasms in the thoracic region in July 1995.  

The VA examiner must state HOW AND WHY he or she reached the opinion(s) they did.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Citations to the evidence on file and to relevant medical texts will also be helpful to the Board.  

If the VA examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

4.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions in parts 1, 2, 3, and, if necessary, 4 have been completed, the AOJ must undertake any other indicated development including if necessary any further medical or psychiatric examinations.  Then, the AOJ must conduct a DE NOVO REVIEW of the record and adjudicate the issues of entitlement to service connection a back disorder and for a psychiatric disorder, claimed as PTSD and depression.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


